United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                               June 2, 2003

                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 02-20185
                         Summary Calendar



UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

                                versus

MILTON EARL CARBE,

          Defendant-Appellant.



          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-337-ALL


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Milton Earl Carbe has appealed his convictions for conspiracy

to possess with intent to distribute cocaine and possession with

intent to distribute cocaine.    He contends that the district court

should have suppressed evidence obtained pursuant to a search

warrant because the warrant was supported by a facially invalid




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
affidavit.     We review this question de novo.1

     Under the good-faith exception to the exclusionary rule,

“[e]vidence obtained by officers in objectively reasonable good-

faith reliance upon a search warrant is admissible, even though the

affidavit on which the warrant was based was insufficient to

establish probable cause.”2     Officers may rely in good faith upon

the validity of a warrant “so long as the warrant is supported by

more than a ‘bare bones affidavit.’”3     An affidavit is bare bones

if “it so deficient in demonstrating probable cause that it renders

an officer’s belief in its existence completely unreasonable.”4

     The affidavit in this case was based on the hearsay statements

of a confidential informant.     “An affidavit may rely on hearsay –

information not within the personal knowledge of the affiant, such

as an informant’s statement – as long as the affidavit presents a

substantial basis for crediting the hearsay.”5       In considering

whether an informant’s tip is credible, we examine the informant’s




     1
       United States v. Cavazos, 288 F.3d 706, 709 (5th Cir.),
cert. denied, 123 S. Ct. 253 (2002).
     2
       United States v. Cisneros, 112 F.3d 1272, 1278 (5th Cir.
1997) (internal quotation marks omitted).
     3
         Id. (internal quotation marks omitted).
     4
         Id.
     5
         See United States v. Laury, 985 F.2d 1293, 1312 (5th Cir.
1993).

                                  -2-
veracity and basis of knowledge.6          The officer’s statements in an

affidavit      that   the   informant      previously   provided     reliable

information sufficiently established the informant’s veracity.7

Similarly,     the    factual   detail   in   the   affidavit    sufficiently

demonstrated the informant’s basis of knowledge.8               The affidavit

was thus not “so deficient in demonstrating probable cause” that it

rendered the officers’ belief in the existence of probable cause

“completely unreasonable.”9

     AFFIRMED.




     6
         Id.
     7
         Id.
     8
         Id.
     9
         Cisneros, 112 F.3d at 1278.

                                     -3-